SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14D-9 (RULE 14d-101) SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 ACR Group, Inc. (Name of Subject Company) ACR Group, Inc. (Name of Person Filing Statement) Common Stock, Par Value $.01 Per Share (Title of Class of Securities) 00087B 10 1 (CUSIP Number of Class of Securities) Anthony Maresca ACR Group, Inc. 3200 Wilcrest Dr., Suite 440 Houston, Texas77042 713-780-8532 (Name, Address and Telephone Number of Person Authorized to Receive Notice and Communications on Behalf of the Person(s) Filing Statement) With a copy to: David S. Peterman Fulbright & Jaworski L.L.P. 1301 McKinney, Suite 5100 Houston, Texas77010 (713) 651-3635 xCheck the box if the filing relates solely to preliminary communications made before the commencement of a tender offer.
